Citation Nr: 1023749	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss. 

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity secondary to service-
connected diabetes mellitus.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2007, November 2008, December 2008, 
February 2009, and May 2009 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied  service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, denied service connection for peripheral 
neuropathy of the right lower extremity secondary to diabetes 
mellitus, denied a TDIU, and declined to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for right ear hearing loss.   

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.




FINDINGS OF FACT

1.  The claim for service connection for right ear hearing 
loss was previously denied in February 2005 rating decision.  
The Veteran was notified of the decision but did not perfect 
an appeal.

2.  The evidence received since the February 2005 denial of 
the claim for service connection for right ear hearing loss 
is new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.

3.  The Veteran's right ear hearing loss is related to in-
service acoustic trauma.

4.  At his April 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for a right knee disability.

5.  At his April 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for a left knee disability.

6.  The Veteran's erectile dysfunction first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein, including service-
connected diabetes mellitus.

7.  The Veteran's peripheral neuropathy of the right lower 
extremity was as least as likely as not caused by his 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the claim 
for service connection for right ear hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for right ear hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Right ear hearing loss was incurred as a result of 
acoustic trauma during the Veteran's service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).

4.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a right 
knee disability have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a left 
knee disability have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  Erectile dysfunction was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to 
or the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

7.  Peripheral neuropathy of the right lower extremity is 
proximately due to or the result of the Veteran's service-
connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In March 2009, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to service connection for right and left 
knee disabilities, as identified in the January 2009 
statement of the case.

At his April 2010 hearing before the Board, the Veteran 
stated that he was withdrawing the appeal as to the issues of 
entitlement to service connection for right and left knee 
disabilities.  The Board finds that the Veteran's oral 
statements indicating his intention to withdraw the appeals 
satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for right and left knee 
disabilities, there remain no allegations of errors of fact 
or law for appellate consideration concerning those issues.  
The Board therefore has no jurisdiction to review the issues.

Accordingly, the issue of entitlement to service connection 
for right and left knee disabilities is dismissed.

New & Material Evidence 

A February 2005 rating decision denied service connection for 
right ear hearing loss.  At that time, the RO found that the 
Veteran did not have a level of right ear hearing loss to be 
considered a disability for VA purposes.  38 C.F.R. § 3.385.  
The claim accordingly was denied.

Although in the February 2009 rating decision on appeal the 
RO declined to reopen the claim for service connection for 
right ear hearing loss, the Board must first consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the February 2005 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection for bilateral hearing loss 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed this application to reopen his claim in January 2009.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in February 2005 consisted of the Veteran's service 
medical records, a VA audiological examination, VA treatment 
records, and the Veteran's own statements.  The RO found that 
the Veteran's hearing loss was not severe enough to be 
considered a disability for VA purposes and therefore service 
connection could not be established.  

New evidence received since the February 2005 claim includes 
an April 2009 VA audiological examination in which the 
Veteran's right ear hearing loss had worsened to the extent 
that it is now considered to be a disability for VA 
compensation purposes.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303 (2009).  The 
new evidence is presumed credible for the purpose of 
determining whether to reopen the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of an appellant's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Accordingly, because new and material evidence has been 
submitted, the claim for service connection for right ear 
hearing loss is reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Right Ear Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma incurred during service.  
Specifically, he contends that while in Vietnam, he was 
exposed to loud explosions, shell fire, small arms and rifle 
fire, helicopters, trucks, and was in close proximity of an 
ammunition dump explosion.  

The Veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
His service records additionally do not demonstrate that he 
participated in combat.  As there is no evidence that the 
Veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  However, because the occupational 
specialty of automobile mechanic and his other service duties 
involving proximity to artillery fire and explosions are 
consistent with acoustic trauma sustained during the Vietnam 
War, the Board finds that the Veteran's contentions of noise 
exposure in service are consistent with his circumstances of 
service.  

Having determined that the Veteran was as likely as not 
exposed to acoustic trauma during his service, the remaining 
questions before the Board are whether the Veteran has a 
current diagnosis of hearing loss for which service 
connection may be granted and whether there is nexus between 
such hearing loss and his service.   Brock v. Brown, 10 Vet. 
App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The first post-service record of hearing loss is dated in 
October 2004, when the Veteran underwent a VA audiological 
examination.  At that time, the Veteran reported post-service 
occupational noise exposure to include working in washing 
machine repair and as a tow truck driver, and occasional 
shooting of coyotes.  He was diagnosed with right ear mild 
high frequency sensorineural hearing loss, and left ear 
moderate high frequency sensorineural hearing loss.  After 
reviewing the claims file, including the Veteran's service 
medical records, the examiner concluded that considering the 
noise the Veteran was exposed to during service, when 
compared to his relatively quiet post-service noise exposure, 
it was as least as likely as not that his hearing loss was 
the result of noise exposure in the military.  

A February 2005 rating decision granted service connection 
for left ear hearing loss, but denied service connection for 
right ear hearing loss because at the time of the October 
2004 VA examination, the Veteran's right ear hearing loss was 
not severe enough to qualify for VA disability benefits. 

On April 2009 VA audiological examination, however, 
audiometric testing revealed a pure tone threshold of 40 
decibels at 4000 Hz in the right ear, thus satisfying the 
standard of 38 C.F.R. § 3.385 for right ear hearing loss 
disability.  Accordingly, because the Veteran has been 
diagnosed with right ear hearing loss that qualifies as a 
disability for VA purposes, and because the October 2004 VA 
examiner found it to be as least as likely as not that the 
Veteran's hearing loss was related to acoustic trauma 
sustained in service, and absent any evidence or opinion to 
the contrary, the Board finds that service connection for 
right ear hearing loss is warranted.  Therefore, service 
connection for right ear hearing loss is granted because it 
is shown to be the result of acoustic trauma exposure during 
the Veteran's service.  Ashley v. Brown, 6 Vet. App. 52 
(1993); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).



Erectile Dysfunction

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

The Veteran contends that his erectile dysfunction developed 
as a result of his service-connected diabetes mellitus.  
Alternatively, he contends that his erectile dysfunction is 
aggravated by his service-connected diabetes mellitus.

Service medical records are negative for any complaint, 
diagnosis, or treatment for erectile dysfunction.  As there 
was no evidence demonstrating that erectile dysfunction was 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b) (2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
erectile dysfunction.  38 C.F.R. § 3.303(b) (2009).

The first post-service diagnosis of diabetes mellitus of 
record is dated in February 2002, when the Veteran was seen 
for an initial consult at the VA.  He was placed on a 
controlled diet.  At that time, it was noted that his 
hypertension was stable, and his current medication was 
adjusted to comply with VA protocol.  

The first post-service record of complaints of erectile 
dysfunction is dated in January 2007, when the Veteran 
underwent a VA diabetes mellitus examination.  The Veteran 
reported that he had some trouble with erections in the 
previous years, but was able to get erections and complete 
intercourse.  

On June 2007 VA examination, the Veteran reported that he 
believed he had been diagnosed with diabetes two years 
previously.  Current treatment included a restricted diet.  
The Veteran reported that he was diagnosed with hypertension 
five or six years previously.  With regard to his erectile 
dysfunction, the Veteran reported a gradual onset over the 
previous three years, though he was not being treated for it.  
The last time he was able to complete intercourse was six or 
seven months prior to the examination.  Physical examination 
revealed no genitourinary abnormalities.  Diagnostic testing 
revealed somewhat low testosterone levels.  After reviewing 
the claims file, the examiner determined that the Veteran's 
service-connected diabetes mellitus had not caused or 
aggravated his erectile dysfunction.  In so determining, the 
examiner explained that although the Veteran was diagnosed 
with diabetes mellitus in 2002, based upon a nonfasting blood 
glucose of 160 and an A1C of 6.6, he in fact did not meet the 
American Diabetes Association (ADA) criteria for a diagnosis 
until 2006.  Because the Veteran reported that his erectile 
dysfunction had begun in approximately 2004, the condition 
had to have preceded the ADA compliant diagnosis of diabetes.  
On the other hand, the Veteran had been shown to have 
hypertension since at least 2002, and therefore his erectile 
dysfunction was more likely related to his hypertension.  The 
examiner explained that hypertension was a known caused of 
erectile dysfunction.  Finally, since it appeared that the 
Veteran's erectile dysfunction was gradually worsening, there 
was no evidence that the service-connected diabetes mellitus 
had aggravated the condition.  

On July 2008 VA examination, a different examiner reviewed 
the Veteran's claims file and stated her agreement with the 
previous examiner's conclusion that the Veteran did not carry 
a diagnosis of diabetes that met ADA standards until 2006.  
On examination, the Veteran reaffirmed that he had begun to 
experience erectile dysfunction before 2006, beginning in 
2003 or 2004.  The Veteran reported that he had started to 
take medication for his erectile dysfunction with positive 
results.  The examiner found it less likely than not that the 
Veteran's service-connected diabetes mellitus caused or 
aggravated his erectile dysfunction because his diabetes was 
diagnosed a number of years after he began to experience the 
symptoms of erectile dysfunction.  The Veteran had a history 
of hypertension, hyperlipidemia, and low testosterone, and 
these conditions could also cause erectile dysfunction.  
Further, because the Veteran did not take medication for his 
diabetes mellitus, and there did not appear to be any 
significant change to the status of his diabetes over the 
years, it could not be said that his diabetes had aggravated 
his erectile dysfunction.  

In January 2009 and February 2009, the Veteran's spouse 
submitted statements that the Veteran's erectile dysfunction 
began after he was diagnosed with diabetes and that because 
the Veteran became easily frustrated when put on the spot, he 
reported the wrong date on examination.  At his April 2010 
hearing, the Veteran reiterated that his erectile dysfunction 
began after his diagnosis of diabetes mellitus. 

The first clinical evidence of record of a diagnosis of 
erectile dysfunction is dated in January 2007, approximately 
38 years after the Veteran's separation from service. Given 
the length of time between his separation from service and 
the initial diagnosis, the Veteran is not entitled to service 
connection for erectile dysfunction on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's erectile 
dysfunction.  Thus, service connection for erectile 
dysfunction is not warranted on a direct basis.  The Veteran, 
however, contends that his erectile dysfunction developed as 
a result of or is aggravated by his service-connected 
diabetes mellitus.

In this case, although the Veteran contends that his erectile 
dysfunction began after he was diagnosed with diabetes 
mellitus and thus must be related to his diabetes, the two 
medical opinions of record clearly state that the Veteran's 
erectile dysfunction was not caused or aggravated by his 
diabetes mellitus and provide sound reasoning for the 
conclusions.  Both examiners determined that the Veteran's 
ADA compliant diagnosis of diabetes mellitus was subsequent 
to the Veteran's reported onset of erectile dysfunction, and 
therefore his erectile dysfunction must instead have been 
caused by another condition, including his history of 
hypertension or low testosterone.  There was additionally no 
evidence of aggravation because the Veteran's diabetes had 
not worsened significantly since 2006 and it appeared that 
the erectile dysfunction was progressing gradually.  Even 
though the Veteran and his wife later stated that he confused 
the date of onset of his erectile dysfunction under pressure 
on examination, the Board finds it to be more significant and 
persuasive that the timeline he provided at the July 2008 VA 
examination was consistent with what he had described at the 
June 2007 examination, namely that his erectile dysfunction 
began in 2003 or 2004.  Further, the Veteran has not provided 
an alternative date of onset, only stating that the erectile 
dysfunction began after he was diagnosed with diabetes in 
2002.  The VA examiners have clearly stated, however, that 
the recognized diagnosis for his diabetes was not until 2006, 
subsequent to his reported date of onset of erectile 
dysfunction.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The Veteran is competent to report symptoms because that 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's erectile dysfunction first manifested many 
years after service and is not related to his active service, 
to any incident therein, or to any service-connected 
disability.  Specifically, the preponderance of the evidence 
is against a finding that the Veteran's erectile dysfunction 
is proximately due to, the result of, or aggravated by his 
service-connected diabetes.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for his erectile dysfunction, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Peripheral Neuropathy of the Right Lower Extremity

The Veteran contends that his peripheral neuropathy of the 
right lower extremity was caused by his service-connected 
diabetes mellitus.  

On October 2008 VA examination, the Veteran reported aching 
pains in his legs and feet.  He reported occasional pain at 
the top of his left foot.  He did not have pain in his right 
foot.  It was difficult for him to describe his symptoms, but 
he complained of an aching pain up and down both legs from 
the top of the thighs to the ankles.  The symptoms were 
noticeable when walking or standing for any length of time.  
He took Ibuprofen to relieve the leg pain.  Physical 
examination did not reveal findings consistent with 
peripheral neuropathy.  The diagnosis was bilateral leg pain.  
It did not appear that the Veteran had peripheral vascular 
disease or peripheral neuropathy, and his leg pain was 
thought to possibly be related to his statin medication or 
edema.  With regard to the left foot numbness and pain, the 
examiner stated that although findings were minimal, because 
there was some decreased sensation at the dorsum of the left 
foot, it was as least as likely as not that the Veteran 
suffered from early diabetic peripheral neuropathy because 
peripheral neuropathy often presented with mild and subtle 
findings.  Also significant was that the Veteran had had 
diabetes for a sufficient length of time for peripheral 
neuropathy to present itself as a well-known complication of 
diabetes.  

In November 2008, based upon the October 2008 VA examination, 
the Veteran was service-connected for peripheral neuropathy 
of the left lower extremity.

The Veteran contends that although he had stated to the VA 
examiner that his left leg felt more painful and more numb 
than the right leg, he did not mean to state that he did not 
experience right leg manifestations consistent with 
peripheral neuropathy.  He instead insists that he had 
experienced both right and left leg pain simultaneously.  The 
Veteran's assertions in that respect are supported by the 
medical evidence of record.  VA treatment records reflect 
that in October 2008, the Veteran complained of generalized 
leg and knee pain that was worse on activity.  Laboratory 
testing was ordered, but no diagnosis was provided.  In 
February 2009, the Veteran reported intermittent tingling and 
numbness in both lower extremities.  His physician stated 
that she had been treating the Veteran for peripheral 
neuropathy since September 2008 and that he was currently 
taking medication for the condition.  The diagnosis was 
peripheral neuropathy.  In May 2009, the Veteran reported 
occasional tingling in his thighs, bilaterally, and burning 
in both feet.

In this case, the medical evidence of record reflects that 
the Veteran experienced a gradual onset of peripheral 
neuropathy in the lower extremities that was confirmed on 
October 2008 VA examination to be related to his service-
connected diabetes mellitus.  At the time of the examination, 
the peripheral neuropathy was mild and objective testing 
reflected that only his left foot was affected.  However, the 
examiner stated that peripheral neuropathy was hard to detect 
on examination, and that the findings did support diabetic 
peripheral neuropathy at least in the left leg, as was common 
for patients who had diabetic neuropathy for a sufficient 
period of time.  Later, in February 2008, the Veteran's 
symptoms became slightly more pronounced, and his physician 
diagnosed him with peripheral neuropathy, bilaterally.  It 
thus appears that although the Veteran's symptoms on October 
2008 VA examination were slight, both the examiner, and later 
the Veteran's treating physician, agreed that they 
represented the onset of peripheral neuropathy, beginning 
more so on the left.  As it appears that the Veteran 
presently suffers from peripheral neuropathy bilaterally 
related to his service-connected diabetes mellitus, service 
connection for peripheral neuropathy of the right low 
extremity is warranted.  Accordingly, service connection for 
peripheral neuropathy of the right low extremity secondary to 
service-connected diabetes mellitus is granted.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence January 207, May 2007, 
February 2008, October 2008, and March 2009, rating decisions 
in February 2007, April 2007, August 2007, February 2008, 
November 2008, February 2009, and May 2009; statements of the 
case in February 2008 and January 2009, and a supplemental 
statement of the case in January 2009 .  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2009 supplemental of the case.  Significantly, 
at the April 2010 hearing, the Veteran waived his right to 
initial consideration by the agency of original jurisdiction 
with regard to the additional evidence submitted after the 
February 2009 supplemental statement of the case, namely VA 
treatment records dated from January 2008 to April 2010.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The issue of entitlement to service connection for a right 
knee disability is dismissed.

The issue of entitlement to service connection for a left 
knee disability is dismissed.

Service connection for right ear hearing loss is granted.

Service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy secondary to 
service-connected diabetes mellitus is granted. 

REMAND

Additional development is necessary prior to further 
disposition of the Veteran's claim for a TDIU.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted a 50 percent 
rating for posttraumatic stress disorder (PTSD), a 10 percent 
rating for tinnitus, 10 percent ratings for carpal tunnel 
syndrome of the left and right hands, a 10 percent rating for 
peripheral neuropathy of the left lower extremity, and a 0 
percent rating for left ear hearing loss, for a combined 
rating for 70 percent.  Thus he satisfies the schedular 
requirements for a TDIU rating.  38 C.F.R. § 4.16(a) (2009).  
Additionally, by this decision, he has been granted service 
connection for peripheral neuropathy of the right lower 
extremity and right ear hearing loss.  

On August 2008 VA examination for TDIU purposes, the Veteran 
reported that he quit his job as a truck driver in June 2008, 
a profession he had been in for thirty years.  He reported 
that he quit due to his carpal tunnel syndrome and his left 
knee disability.  It was difficult for him to lift and use 
the cable and chains, and pulling aggravated his wrists.  
After physically examining the Veteran, the examiner 
concluded that employment would not be hindered solely by the 
Veteran's diabetes.  With regard to his peripheral 
neuropathy, employment in which he would be made to stand on 
his feet for prolonged period of time would not be 
recommended.  With regard to his carpal tunnel syndrome, 
employment that required heavy lifting, repetitive use, and 
twisting and turning movement of the wrist would be hindered.

On August 2008 VA audiological examination, the examiner 
concluded that the Veteran's hearing loss would not 
significantly affect his vocational potential or limit 
participation in most work activities.  Employment would be 
more feasible in a loosely supervised situation, requiring 
little interaction with the public.

On December 2008 VA psychiatric examination, the Veteran 
reported that he sold his tow truck business in June 2008 due 
to physical problems, and considered himself retired.  The 
examiner concluded that the Veteran's PTSD symptoms caused 
him to have mild to moderate social and occupational 
impairment but did not preclude him from pursuing or 
maintaining substantial employment.  

The Veteran contends, however, that his PTSD impacts his 
ability to seek and maintain employment to a much greater 
extent than the VA examination suggests.  He contends that it 
is difficult for him to stand face-to-face contact with 
others because he has a history of becoming angry and having 
trouble keeping his emotions under control.  

The Veteran also contends that his hearing loss makes it 
difficult to hear and understand what others are saying to 
him, that his carpal tunnel syndrome greatly affects his 
ability to securely hook a car to his tow truck or to engage 
in manual labor.  Additionally, his peripheral neuropathy 
causes him trouble when standing for any prolonged period of 
time.  

To date, a VA examiner has not yet been asked to render an 
opinion as to the overall effect of the Veteran's service-
connected disabilities alone on his ability to obtain and 
retain employment.  In light of this, and because the Veteran 
is no longer working, the prudent and thorough course of 
action is to afford the Veteran an examination on remand, to 
ascertain the impact of his service-connected disabilities on 
his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the cumulative impact of the 
Veteran's service-connected disabilities 
on his employability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities (diabetes mellitus, bilateral 
carpal tunnel syndrome, bilateral 
peripheral neuropathy of the lower 
extremities, bilateral hearing loss, 
tinnitus, and PTSD) jointly on the 
Veteran's employability.  The examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
service-connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  Finally, if the Veteran's 
service-connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types 
of employment in which the Veteran would 
be capable of engaging with his current 
service-connected disabilities, taking 
into consideration his skills and 
educational and vocational background.

2.  Then, readjudicate the claim for a 
TDIU rating.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


